DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,258,781 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Antonio Papagergiou on July 29, 2021.

The application has been amended as follows: 
l. 	(Previously Presented)	A method for delivering drugs into cystic ﬂuid, the method comprising:
injecting a drug delivery system (DDS) into a cystic fluid space at an injection site, the DDS comprising at least one therapeutic agent encapsulated in biodegradable polymers;
applying ultrasonic energy proximal to the injection site; and
controlling the at least one characteristic of the DDS; and 
creating a directional current of the cystic fluid using the ultrasonic energy therewith delivering the DDS to a target area through the cystic fluid space. 
2. 	(Original)	The method of claim l further comprising guiding delivery of the DDS to the targeted area using the ultrasonic energy.
3-4. 	(Cancelled)	
5. 	(Previously Presented)	The method of claim 1 further comprising selecting buoyancy of the DDS based on a density or specific gravity of the cystic fluid.
6. 	(Previously Presented)	The method of claim 1 further comprising selecting buoyancy of the DDS based on one or more characteristics of the at least one therapeutic agent, therapeutic agent requirements, and the target area.
[[6]] 7. 	(Currently Amended)	The method of claim 1 further comprising localizing the DDS using ultrasonic imaging.
[[7]] 8. 	(Currently Amended)	The method of claim 1 wherein the ultrasonic energy is in the range of 1-8 MHZ.
[[8]] 9. 	(Currently Amended)	The method of claim 1 wherein the ultrasonic energy is applied in pulsed-wave mode.
[[9]] 10. 	(Currently Amended)	The method of claim 1 wherein the at least one therapeutic agent is selected from a group consisting of calcium channel inhibitors, growth factors, fibrinolytic substances, statins, neuroprotectants, antimicrobials, steroidal anti-inflammatory agents, non-steroidal anti-inflammatory agents, anti-neoplastic chemotherapeutics, and immune-modulating drugs.
[[10]] 11.	(Currently Amended)	The method of claim 5, wherein the DDS is negatively buoyant relative to the cystic fluid. 
[[11]] 12.	(Currently Amended)	The method of claim 5, wherein the DDS is neutrally buoyant relative to the cystic fluid.
[[12]] 13.	(Currently Amended)	The method of claim 1, wherein the DDS is non-destructively delivered to the targeted area using the ultrasonic energy.
[[13]] 14.	(Currently Amended)	The method of claim [[12]] 13, wherein buoyancy of the DDS is such that the DDS remains at the target area with the ultrasonic energy removed.
[[14]] 15.	(Currently Amended)	The method of claim [[12]] 13, wherein the DDS provides extended release of the therapeutic agent, the method comprising adhering the DDS to the target area for extended release thereto.
[[15]] 16.	(Currently Amended)	The method of claim 1, wherein the at least one characteristic of the DDS comprises at least one of buoyancy, delivery location, mixing, and dispersion of the DDS to a targeted area using the ultrasonic energy.
[[16]] 17.	(Currently Amended)	A method for delivering drugs into cerebrospinal ﬂuid, the method comprising:
injecting a drug delivery system (DDS) into a cerebrospinal fluid space at an injection site, the DDS comprising at least one therapeutic agent encapsulated in biodegradable polymers, the therapeutic agent comprising at least one agent for treating or preventing cerebral vasospasms or ischemia, wherein the DDS has a buoyancy relative to the cerebrospinal fluid to allow the DDS to remain at a target area when the ultrasonic energy is removed;
applying ultrasonic energy proximal to the injection site; and
creating a directional current of cerebrospinal fluid in the cerebrospinal fluid space using the ultrasonic energy to deliver the DDS to the target area through the cerebrospinal fluid space.
[[17]] 18. 	(Currently Amended)	The method of claim [[16]] 17 further comprising guiding delivery of the DDS to the targeted area using the ultrasonic energy. 
[[18]] 19. 	(Currently Amended)	The method of claim [[16]] 17 wherein the ultrasonic energy is applied in pulsed-wave mode.
[[19]] 20.	(Currently Amended)	The method of claim [[16]] 17, wherein the DDS is one of negatively or neutrally buoyant relative to the cerebrospinal fluid. 
[[20]] 21.	(Currently Amended)	The method of claim [[16]] 17, wherein the DDS is non-destructively delivered to the targeted area using the ultrasonic energy.
[[21]] 22.	(Currently Amended)	The method of claim [[20]] 21, wherein the DDS provides extended release of the therapeutic agent, the method comprising adhering the DDS to the target area for extended release thereto.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 1 and 17 not found or suggested is creating a directional current of cerebrospinal fluid in the cerebrospinal fluid space using the ultrasonic energy to deliver the DDS to the target area through the cerebrospinal fluid space.  The combination of the recited features is the basis for allowability.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783